Tom s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 8, 2014

                                      No. 04-14-00581-CV

 Dean DAVENPORT, Dillon Water Resources, Ltd., 5D Drilling and Pump Service, Inc., f/k/a
  Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC f/k/a Davenport Oper.,
     LLC, Water Exploration Co., Ltd., WAD, Inc., Water Investment Leasing Company,,
                                        Appellants

                                                v.

                                       Tom HALL, et al.,
                                          Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-03086
                          Honorable Peter A. Sakai, Judge Presiding

                                         ORDER
       Appellees/cross-appellants have filed a motion to dismiss this appeal for want of
appellate jurisdiction. In their motion, the appellees/cross-appellants state that the trial court
granted a motion for new trial. When a motion for new trial is granted, the case is reinstated on
the docket of the trial court, and “the court essentially wipes the slate clean and starts over.”
Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005). “An order granting [a]
new trial deprives an appellate court of jurisdiction over the appeal.” Yan v. Jiang, 241 S.W.3d
930, 930 (Tex. App.—Dallas 2008, no pet.).

        Appellees/cross-appellants state in their motion that counsel for appellants/cross-
appellees are opposed to dismissing this appeal for want of jurisdiction. It is therefore
ORDERED that appellants/cross-appellees file a response to the motion to dismiss no later than
ten days from the date of this order providing authority to support this court’s continuing
jurisdiction over this appeal.




                                                     _________________________________
                                                     Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court